[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE 114
The defendant has moved the court to strike counts one through four of the plaintiff's amended complaint dated August 15, 1997.
The motion is denied as to count three. This count has been pleaded in accordance with Connecticut practice, and the defendant should be put to its proof.
The motion is granted as to counts one, two, and four. The plaintiff is a third-party that lacks contractual privity and thus may not maintain a CUIPA (count one) or CUTPA (count two) claim against the insurer. Thompson v. Aetna Life  CasualtyCo., Superior Court, Judicial district of Hartford/New Britain at Hartford, Docket No. 308821 (May 15, 1987, Satter, J.). A covenant of good faith and fair dealing (count four) can be enforced only by contracting parties. See Martin v.Marino, Superior Court, judicial district of Hartford/New Britain at Hartford, Docket No. 566135 (April 9, 1997, Aurigemma, J.)
FORD, J.